Citation Nr: 0502136	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-39 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel





INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1945 to November 1946. 

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims 
seeking entitlement to service connection for bilateral 
hearing loss and tinnitus.

There are no service medical records available for review as 
the record indicates they were destroyed in a fire at the 
National Personnel Records Center. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for his bilateral 
hearing loss and tinnitus disabilities. To receive service 
connection, he will need to demonstrate that his disabilities 
were the result of disease or injury incurred in or 
aggravated by his service. 38 U.S.C.A. §§ 1101, 1110, 1111, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.309 (2004).

The veteran contends that he suffered acoustic trauma during 
service when he was exposed to weapons fire noise and has 
offered two theories for the incurrence of the acoustic 
trauma, one during combat and the other, during basic 
training. The veteran's theory of exposure to machine gun 
fire during combat does not appear to be supported by the 
record. His DD-214 indicates he started his service in April 
1945, but did not arrive into the Pacific Theater until 
November 1945 (the Board notes that Japan formally 
surrendered on September 2, 1945). His DD-214 lists his 
military occupational specialty as "postal clerk" and his 
military qualification as the "M-1 rifle." His decorations 
and citations indicate no combat experience as a machine 
gunner, and his participation in battles and campaigns is 
listed as "none." The veteran's theory of exposure to 
acoustic trauma from machine gun and mortar fire during basic 
training has not been fully developed. In his October 2003 
letter to his representative, the veteran indicates that he 
sent his discharge examination report to his representative. 
The report has not been obtained or incorporated into the 
claims folder.

The VA examined the veteran in May 2003. The claims folder 
was not available for review. Based on the veteran's own 
report of his unprotected exposure to hazardous military 
noise, the examiner suggested that the veteran's bilateral 
hearing loss and tinnitus were likely due to the veteran's 
claimed noise exposure from machine gun fire during combat in 
the Pacific during World War II.

In July 2003, the VA examiner reviewed the veteran's claims 
folder and submitted an addendum indicating the veteran's 
report of exposure to acoustic trauma during combat did not 
appear to be supported by the veteran's service personnel 
record. 

The veteran provides a more detailed account of his theory of 
claimed exposure to acoustic trauma during service training 
in his subsequent October 2003 letter to his representative. 
In the letter, the veteran claims that after he began service 
he was assigned to a heavy weapons company during boot camp 
training at Camp Livingston, Louisiana, where he claims he 
trained with .30 caliber water cooled machine guns and 81 mm 
mortars. He claims that he did not receive adequate hearing 
protection during the firing exercises, which at times would 
last several hours, resulting in hearing loss for several 
hours thereafter. He indicates that after he was sent 
overseas, he was assigned to APO 713, the main mail base in 
Japan. The letter does not mention participation in battles 
or any exposure to weapons fire related acoustic trauma 
during combat. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002). Particularly in this 
case where the veteran's service medical records are 
unavailable due to a "fire related" event at the National 
Personnel Records Center, VA has a heightened obligation to 
explain its findings and conclusions, and the obligation to 
resolve all reasonable doubt in favor of the veteran. 38 
C.F.R. § 3.102 (2004); O'Hare v. Derwinski, 1 Vet.App. 365, 
367 (1991). Reasonable doubt exists when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. Id.

Here, reasonable doubt must be resolved in favor of the 
veteran in regards to his claim that he was exposed to 
acoustic trauma during basic training machine gun and mortar 
firing exercises. VA's duty to assist requires that the case 
be remanded to offer the veteran the opportunity to provide 
evidence, such as "buddy statements" and letters written 
during service, documenting his claimed exposure during 
training. VA must also assist the veteran by requesting and 
obtaining a copy of his discharge examination report from the 
veteran or his representative. The case will therefore 
require further appropriate development action, 
readjudication of the claim, and issuance of a Supplemental 
Statement of the Case, if appropriate. 
38 C.F.R. §§ 19.37, 20.1304 (2004). 

Accordingly, the case is remanded for the following actions:

1.	The veteran indicates in his October 2003 letter 
that he submitted his discharge examination report 
to his representative. Contact the representative 
and request a copy of the report. If the report 
cannot be obtained from the representative, contact 
the veteran and ask whether he can provide a copy 
of the report. If the report cannot be obtained, 
please note accordingly in the claims folder.

2.	The RO should contact the veteran and offer him 
an opportunity to provide evidence supporting his 
claim of exposure to acoustic trauma from machine 
gun and mortar fire during training. Such evidence 
shall include (but not limited to), "buddy 
statements," letters written during service, and 
copies of service records.

3.	The RO should review the claims file and all 
associated and requested evidence. If after review, 
the RO finds that additional development or an 
audiological examination is necessary, it should 
take appropriate action. The RO should undertake 
any other indicated development and then 
readjudicate the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus. 
If the benefits sought on appeal are not granted to 
the veteran's satisfaction, he and his 
representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity 
to respond. Thereafter if otherwise in order, the 
case should be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004). 


